        Case 1:19-cv-10506-AT Document 22 Filed 01/02/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                    Case No. 19-cv-10506 (AT)
 ---------------------'x
 SYDNEY HYMAN,
                                                                      CLERK'S CERTIFICATE
                                      Plaintiff,                            OF DEFAULT
                        V.




 ANDREW FABBRI and JESSICA COHEN a/k/a
 JESSICA FABBRI,
                            Defendants.
 _______________________;x



       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on September 6, 2019 with the

filing of a Summons and Complaint. This action was filed in Supreme Court, New York County

on September 6, 2019 ("State Court Action"). Defendants ANDREW FABBRI and JESSICA

COHEN a/k/a JESSICA FABBRI removed the case from Supreme Court, New York County to

this Court by Notice of Removal dated November 12, 2019 and electronically filed on November

13, 2019 [Document #1]. A copy of the Summons and Amended Complaint was served on

Defendants ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABBRI by nail and mail

service on October 10, 2019 at their residence located at 53 Oxford Landing Weehawken, New

Jersey 07086, and proofs of service were therefore filed on October 21, 2019 in the State Court

Action (filed as Document #s 13 and 14 on December 30, 2019 with this Court). Additional

Affidavits of Service were also filed as Documents #s 11, 12, 15, 16, 17, and 18 on December 30,

2019 with this Court.    I further certify that the docket entries indicate that the Defendants

ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABBRI have not filed an answer or
        Case 1:19-cv-10506-AT Document 22 Filed 01/02/20 Page 2 of 2




otherwise moved with respect to the Amended Complaint herein. The default of the Defendants

ANDREW FABBRI and JESSICA COHEN a/k/a JESSICA FABBRI are hereby noted.

Dated: New York, New York
        Se-,J" <l,oA'l./y 2. , 20 2t:l


                                                                  \,
                                                                  V
                                                 RUBY J. KRAJ}
                                                  Clerk of Cmgt
